Case 1:20-cv-01107-DCJ-JPM Document1 Filed 08/25/20 Page 1of 4 PagelD#: 1

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

ALEXANDRIA DIVISION
EARLEAN WALKER CIVIL ACTION NO: 1:20-cv-1107
VERSUS JUDGE:
WALMART INC. MAGISTRATE:

NOTICE OF REMOVAL AND JURY DEMAND

TO: Greta Roaix— Deputy-in-Charge

United States District Court

Western District of Louisiana

Clerk of Court

515 Murray St., Suite 105

Alexandria, LA 71301

Mr. Brock H. Duke

Brian Caubarreaux & Associates

2204 MacArthur Drive

Alexandria, LA 71301

ATTORNEYS FOR PLAINTIFF

NOW INTO COURT, through undersigned counsel, comes WALMART INC.
(“Walmart”), improperly denominated as Wal-Mart Stores, Inc. in the Petition for Damages (the
Petition”), defendant in the above entitled cause, and appearing solely for the purpose of
presenting this Notice of Removal of the above entitled cause to this Honorable Court under the
provisions of 28 U.S.C. § 1441, et seq., and reserving all rights, respectfully shows as follows:
1.
This suit was filed by plaintiff in the 9" Judicial District Court, Civil Action No. 268,617

“A”, Rapides Parish, Louisiana, on July 27, 2020. (Ex. A). Walmart was served with a copy of

plaintiffs Petition and Citation on or about August 5, 2020. Id.
Case 1:20-cv-01107-DCJ-JPM Document1 Filed 08/25/20 Page 2 of 4 PagelD#: 2

2.
Plaintiff is a citizen of Louisiana. (Ex. A).
3.
Defendant Walmart Inc. is a Delaware corporation with its principal place of business in
Bentonville, Arkansas. Defendant is a publicly held company.
4,
In her Petition, plaintiff alleges that she injured her shoulder and left knee when she slipped
and fell in a wet substance on the floor of the Walmart store. (Ex. A, J] 3,5).
5.
Consistent with Louisiana law, plaintiff does not allege any specific monetary amount of
the value of her claims in her Petition.
6.
In a March 31, 2020, demand letter (the “Demand Letter’) that was sent pre-suit, plaintiff,
through her attorney, demanded $90,000.00 to settle this matter. (Ex. B).!
7,
Based upon the Demand Letter, Walmart alleges the amount in controversy in this suit

exceeds $75,000.00, exciusive of interest and costs.

 

' “Pre-suit demand letters may be submitted as evidence to demonstrate that the amount in controversy exceeds
$75,000.” Molina v. Wal-Mart Stores Texas. L.P., 535 F. Supp. 2d 805, 808 (W.D. Tex. 2008) (citing St. Paul
Reinsurance Co. v. Greenberg. 134 F.3d 1250, 1254 (Sth Cir.1998)).

 

 

 
Case 1:20-cv-01107-DCJ-JPM Document1 Filed 08/25/20 Page 3 of 4 PagelD#: 3

8.

Pursuant to 28 USC § 1446(b), this Notice of Removal is timely because the Notice of
Removal is filed within one year after the commencement of the action and within thirty (30) days
of receipt by the defendant of the initial pleading.

9.
This Court has jurisdiction of this cause of action under 28 USC § 1332.
10.
The proper court for removal is the United States District Court for the Western District of
Louisiana.
11.
Defendant requests a trial by jury as to all issues triable by a jury.
12.

Defendant further shows unto the Court that immediately upon the filing of this Notice of
Removal, a copy of same shall be served upon all adverse parties and a copy filed with the Clerk
of the 9 Judicial District Court, Rapides Parish, Louisiana, all in accordance with 28 USC §
1446(d).

13.

Pursuant to Rule 11 of the Federal Rules of Civil Procedure, undersigned counsel certifies
that he has read the foregoing Notice of Removal, that, to the best of his knowledge, information,
and belief formed after reasonable inquiry, it is well grounded in fact and is warranted by existing
law or good faith argument for the extension, modification, or reversal of existing law, and that it
is not interposed for any improper purpose, such as to harass or cause unnecessary delay or

needless increase in the costs of litigation.
Case 1:20-cv-01107-DCJ-JPM Document1 Filed 08/25/20 Page 4of 4 PagelID#: 4

WHEREFORE, Walmart Inc. removes the above-entitled case from the state court to this

Court and prays for a trial by jury.

Respectfully submitted,

CHADWICK & ODOM, LLC

LS
BY:

R. O’Neal Chadwick, Jr. (#19517)
nchadwick@chadwicklawpartners.com
Gregory B. Odom, II (#33470)
godom@chadwicklawpartners.com
P.O. Box 12114

Alexandria, LA 71315

Telephone: (318) 445-9899

Facsimile: (318) 445-9470

Attorneys for Defendant

 

——__

CERTIFICATE OF SERVICE

I hereby certify that a copy of the above and foregoing pleading has been served upon all
counsel of record by placing same in the U.S. Mail, postage prepaid and properly addressed, or by

fax, or by email, this oO C day of August 2020.

CHADWICK & ODOM, LLC

L—

Gregory B. Odom, II
